DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application.

Claim Objections
Claim 1 lines 7-9 recite “a metal thin film formed on a surface of the transparent substrate, the surface being in contact with corrosive gas flowing in from the opening”. From the specification, the recited “surface” portion is attached with the metal thin film. It is the other side of the metal thin film that is in contact with corrosive gas flowing in from the opening (See FIG. 3A of the instant spec). Similar issue exists in claim 8.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 8: “a photographing unit”, “an image processing unit”, “a calculation unit”, and “an output unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MINAMITANI et al. (US Publication 2015/0330889 A1, hereafter MINAMITANI), in view of Park et al. (US Publication 2017/0160005 A1, hereafter Park).
As per claim 1, MINAMITANI teaches the invention substantially as claimed including a corrosive environment monitoring method (ABSTRACT; para. [0002]), the method 

MINAMITANI however, does not teach identifying a type of the corrosive gas form a relationship between a beforehand observed degree of discoloration of the metal thin film and a type of the corrosive gas.
Park discloses a system including a gas sensor comprising a plurality of detectors discolored by reacting with different predetermined target gases (ABSTRACT; Fig. 8). The system comprises an image sensor configured to acquire an image of the gas sensor, and a controller configured to identify a target object on the basis of the gas 
Taking the combined teachings of MINAMITANI and Park as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider identifying a type of a gas as performed by Park in order to identify corrosive gas type in an accurate and straightforward manner. 

As per claim 2, dependent upon claim 1, MINAMITANI in view of Park teaches that the degree of discoloration of the metal thin film is observed from two discolored regions (MINAMITANI FIG. 4-7 region #9 and the rest region of the metal film #2 in the passage. See para. [0076]: “the region 9 where the metal film has been entirely corroded in the thickness direction”, para. [0077]: “a surface side of the metal film 2 inside the passage structure 4 is partially corroded in addition to the region 9 of the metal film 2 entirely corroded”).

As per claim 6, dependent upon claim 1, MINAMITANI in view of Park teaches that the opening has a height of 0.5 to 2.0 mm (MINAMITANI FIG. 10).


a photographing unit to take a photograph of a discoloration degree of a corrosion sensor (Park Fig. 7 #1; Fig. 9-10), a metal thin film of a corrosion sensor including a passage structure having a first end being closed and a second end as an opening, one of the upper and lower surfaces or left and right surfaces with respect to the opening being formed of a transparent substrate, the metal thin film being formed on a surface of the transparent substrate, the surface being in contact with corrosive gas flowing in from the opening (See rejections applied to claim 1); 
an image processing unit that uses an image photographed by the photographing unit to digitize the discoloration degree of the metal thin film; 
a calculation unit that identifies a type of the corrosive gas from the discoloration degree of the metal thin film digitized by the image processing unit and a relationship between a beforehand observed degree of discoloration of the metal thin film and a type of the corrosive gas; and 
an output unit that outputs a result of calculation by the calculation unit (Park FIG. 7-11; para. [0023]-[0025]; para. [0122]-[0123]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MINAMITANI et al. (US Publication 2015/0330889 A1, hereafter MINAMITANI), in view of Park et al. (US Publication 2017/0160005 A1, hereafter Park), as applied above to claim 2, and further in view of FUKAMOTO et al. (US Publication 2020/0040131 A1, hereafter FUKAMOTO).

FUKAMOTO is evidenced that using yellowness index to evaluate the degree of discoloration is well-known and practiced (para. [0412]).
Taking the combined teachings of MINAMITANI, Park and FUKAMOTO as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using yellowness index to evaluate the degree of discoloration in order to provide an accurate quantitative measurement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MINAMITANI et al. (US Publication 2015/0330889 A1, hereafter MINAMITANI), in view of Park et al. (US Publication 2017/0160005 A1, hereafter Park), as applied above to claim 1, and further in view of Stachowiak (US Publication 2011/0064967 A1).
As per claim 5, dependent upon claim 1, MINAMITANI in view of Park does not teach a metal thin film has a thickness of 5 to 40 nm.
Stachowiak discloses a Silver layer with thickness within such a range (para. [0027]). 
Taking the combined teachings of MINAMITANI, Park and Stachowiak as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a metal thin film having a thickness of 5 to 40 nm in order to achieve a cost-accuracy balance of the corrosive gas sensor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MINAMITANI et al. (US Publication 2015/0330889 A1, hereafter MINAMITANI), in view of Park et al. (US Publication 2017/0160005 A1, hereafter Park), as applied above to claim 1, and further in view of Li et al. (US Publication 2016/0114302 A1, hereafter Li).
As per claim 7, dependent upon claim 1, MINAMITANI in view of Park teaches that the metal thin film is a silver film (MINAMITANI FIG. 10; para. [0078]), and types of corrosive gases include                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            S
                        
                     (MINAMITANI para. [0008]; Park para. [0017] “hydrogen sulfide”).
MINAMITANI in view of Park, however, does not disclose a gas type of                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                    .
Li is evidenced that a gas type of                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                     is well-known and practiced (para. [0003]).
Taking the combined teachings of MINAMITANI, Park and Li as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider detecting                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                     in order to identify a common corrosive gas. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664